Mikoll, J.,
dissents and votes to reverse in the following memorandum. Mikoll, J. (dissenting). I respectfully dissent. In my view the trial court’s instructions to the jury concerning the purpose for which evidence of uncharged crimes and prior convictions was received were inadequate. This error requires reversal and a remittal to County Court for a new trial. Defendant sufficiently preserved this error for review. Defense counsel excepted to the charge and requested the court to charge that “[ejvidence of uncharged crimes may be considered only for purposes of credibility and are [szc] not evidence of the crime charged”'. In refusing this request, the trial court countered with an offer to charge that “[e]vidence of uncharged crimes are [szc] a part of all of the proof and go [szc] to rebut the claim of conspiracy and/or frameup”.
Prior convictions and uncharged crimes are generally only admissible to impeach a defendant’s credibility and proper limiting instructions must be given the jury, describing the purpose for which the evidence is received (People v Beam, 57 NY2d 241, 250; People v Ricchiuti, 93 AD2d 842, 845; People v Moorer, 77 AD2d 575, 577; People v Reyes, 64 AD2d 657, 658). This was not done here. The charge offered by the trial court lacked balance and was clearly insufficient to guide the jury. This error deprived defendant of a fair trial.
In my view, the trial court also committed reversible error when it charged the jury that defendant was an interested *909witness but refused to charge that the prosecution witnesses were also interested. Although the trial court directed the jury generally to consider the bias, interest and prejudice of all witnesses, its failure to address the interest of prosecution witnesses while emphasizing that of defendant, in view of the request to so charge, was erroneous.